Deny and Opinion Filed September 30, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-00822-CV

                   IN RE JR STAR CORPORATION, Relator

           Original Proceeding from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-03629-B

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Garcia
      In this original proceeding, relator challenges the trial court’s March 5, 2021

ruling on a motion for a spoliation instructions and sanctions filed by the Real Party

in Interest (RPI), Patricia Cyzauskas. A writ of mandamus issues to correct a clear

abuse of discretion when no adequate remedy by appeal exists. Walker v. Packer,

827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). Although mandamus is not

an equitable remedy, its issuance is largely controlled by equitable principles.

Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993) (orig. proceeding).

One such principle is that “equity aids the diligent and not those who slumber on

their rights.” Id. (internal brackets and quotation marks omitted).
      An unexplained delay of four months or more can constitute laches and result

in denial of mandamus relief. See Rivera, 858 S.W.2d at 366 (unexplained delay of

more than four months); Int’l Awards, Inc. v. Medina, 900 S.W.2d 934, 936 (Tex.

App.—Amarillo 1995, orig. proceeding) (unexplained delay of more than four

months and waited until eve of trial); Furr’s Supermarkets, Inc. v. Mulanax, 897

S.W.2d 442, 443 (Tex. App.—El Paso 1995, no writ) (unexplained four-month delay

in challenging discovery orders); Bailey v. Baker, 696 S.W.2d 255, 256 (Tex.

App.—Houston [14th Dist.] 1985, orig. proceeding) (unexplained four-month delay

and filed two weeks before trial).

      Here, relators did not file the petition for writ of mandamus until September

21, 2021—more than six months after the challenged order. We conclude that

relators’ unexplained delay bars their right to mandamus relief.       See Furr’s

Supermarkets, 897 S.W.2d at 443.

      Accordingly, we deny the petition for writ of mandamus. Having denied

mandamus relief, we also deny relator’s motion for stay as moot.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE
210822F.P05




                                       –2–